Citation Nr: 18100057
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-34 075
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	5
 
REMANDED ISSUES
Entitlement to service connection for hypertension, entitlement to service connection for peripheral neuropathy of the left upper extremity, entitlement to service connection for peripheral neuropathy of the right upper extremity, entitlement to service connection for peripheral neuropathy of the left lower extremity, and entitlement to service connection for peripheral neuropathy of the right lower extremity, all to include as secondary to service-connected diabetes mellitus type II, are remanded for additional development.
The Veteran served on active duty from July 1967 to July 1970.   
In April 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
Remand is necessary for further medical opinion.  The Veteran is currently service-connected for diabetes mellitus type II.  During an April 2013 Disability Benefits Questionnaire (DBQ) the Veterans private treatment provider reported that his hypertension was at least as likely as not permanently aggravated by the diabetes mellitus.  No rationale was provided for this opinion.  In addition, during a July 2013 Department of Veterans Affairs (VA) examination for diabetes mellitus the examiner remarked that the DBQ completed by the Veterans private physician noted complications associated with diabetes or worsened such as [erectile dysfunction] and [hypertension].  The VA examiner opined that after reviewing the laboratory results the Veterans hypertension was less likely than not affected by diabetes mellitus as there was no proteinuria, and BUN/Cr and microalbumin was normal.  
The Board of Veterans Appeals (Board) finds that the July 2013 VA examiners opinion is not sufficient to render a decision to determine service connection as the examiner did not opine as to whether the Veterans hypertension was caused or aggravated by diabetes mellitus, and instead opined that the Veterans hypertension was less likely than not affected by his diabetes mellitus.  
During the April 2013 DBQ the Veterans private treatment provider diagnosed diabetes and neuropathy and reported that the Veteran has symptoms attributable to diabetic peripheral neuropathy and that the Veteran has had numbness in his bilateral hands and feet for five years.  

In July 2013 the Veteran underwent a VA examination to assess his diabetes mellitus and peripheral neuropathy.  During the diabetes mellitus examination the examiner reported that the Veteran had complications of diabetes mellitus: diabetic peripheral neuropathy and diabetic retinopathy.  She reported that the Veteran does not have any conditions that are at least as likely as not due to diabetes mellitus.  During the diabetic sensory-motor peripheral neuropathy examination the same examiner reported that the Veteran has never been diagnosed with diabetic peripheral neuropathy.  The Veteran reported that about five to six years ago he started noticing occasional tingling in his feet and later in his hands.  The examiner reported that the Veteran does not have any symptoms attributable to diabetic peripheral neuropathy.  The examiner reported that there is insufficient clinical evidence to support a diagnosis of diabetic peripheral neuropathy; she reported the symptoms were vague, intermittent, and the examination was normal.  Given the examiners contradictory findings it is not clear how she reached the conclusion that there was insufficient clinical evidence to support a diagnosis of diabetic peripheral neuropathy.  

 
The matters are REMANDED for the following action:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claims for service connection for hypertension and peripheral neuropathy of the bilateral upper and lower extremities.  All identified VA records should be added to the claims file, to specifically include relevant records since April 2014.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2. Send the claims file to an appropriate examiner to obtain another opinion with respect to the Veterans hypertension.  If an examination is deemed necessary to respond to the questions, one should be scheduled.  

After review of the claims file the examiner is asked to provide an opinion as to:
(a) whether it is at least as likely as not (50 percent probability or greater) that the hypertension is etiologically related to the Veterans military service; and if not,
(b) whether it is as at least as likely as not (50 percent probability or greater) that the Veterans hypertension is (i) caused or (ii) worsened (aggravated) by his service-connected diabetes mellitus type II.  

(c) If aggravation is found, the examiner is asked to provide an opinion regarding the baseline severity for the hypertension prior to aggravation. 
3. Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy.  All necessary studies should be performed, and the claims folder shall be made available for the examiner for review prior to the examination.  The Veterans lay history of symptomatology should also be recorded and considered.  

After review of the claims file the examiner must provide the following information:
(a) diagnose any current peripheral neuropathy disability; and opine 

(b) whether it is at least as likely as not (50 percent probability or greater) that the peripheral neuropathy is etiologically related to the Veterans military service; and if not,
(c) whether it is as at least as likely as not (50 percent probability or greater) that the Veterans peripheral neuropathy is (i) caused or (ii) worsened (aggravated) by his service-connected diabetes mellitus type II.  

(d) If aggravation is found, the examiner is asked to provide an opinion regarding the baseline severity for the peripheral neuropathy prior to aggravation.





(CONTINUED ON NEXT PAGE)


4. After completing the above actions, and any other development deemed necessary, the claims must be         re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel

